Citation Nr: 0104284	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 RO decision which granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from December 31, 1998.  By a February 2000 RO 
decision, the veteran's rating was increased from 10 to 50 
percent, effective from December 31, 1998.  The veteran 
continues to appeal to the Board for a higher rating for 
PTSD.

In January 2001, the veteran canceled his Board hearing, and 
indicated that such need not be rescheduled.  As such, the 
Board will proceed with an adjudication of his claim.

In a November 2000 letter, which was forwarded to the RO, the 
veteran expressed interest in service connection for vision 
problems (detached retina and cataracts) and hearing loss.  
It is noted that claims of service connection for cataracts, 
a detached retina, and hearing loss were denied in a January 
1991 RO decision, that went unappealed.  38 U.S.C.A. § 5108.  
As such, the veteran's statements are construed as an 
application to reopen claims of service connection, and are 
referred to the RO for appropriate action.  38 C.F.R. 
§ 3.156. 


FINDING OF FACT

The veteran's PTSD results in a depressed mood, a constricted 
affect, impaired memory, and a Global Assessment of 
Functioning (GAF) score between 45-50.



CONCLUSION OF LAW

The criteria for no more than a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1943 to October 
1945.  He served in the European theater during World War II, 
and was a prisoner of war (POW). 

In December 1998, the veteran filed a claim of service 
connection for PTSD.

VA medical records, dated from 1996 to 1999, show that the 
veteran participated in group therapy with other POWs.
 
A February 1999 VA examination report shows that the veteran 
said his nightmares and flashbacks had improved and were not 
as upsetting as they used to be.  He admitted that he 
previously experienced some visual hallucinations but had not 
had any recently.  It was noted that he was retired and had 
worked as an insurance adjuster until five years ago.  He 
reported his main problem was his diminished hearing.  He 
said it was difficult for him to interact with people when 
there was simultaneous noise or other conversations going on.  
The veteran reported he had been under treatment of 
depression for the past two years, and said that his 
condition had improved considerably.  He also said he 
participated in group therapy with other POWs, and was on 
medication.  He reported he had been married since 1962.  
Since his wife had a falling out with church members, he 
said, he never went to church.  He said he used to be active 
in the National Guard and American Legion but, at present, 
lived a fairly secluded life.  On a typical day, he said, he 
drove his wife to work and then returned home or possibly did 
some grocery shopping.  At home, he said, he did housework 
and some cooking.  When his wife finished work, he said, he 
picked her up and they would sometimes go out to eat.  On 
mental status examination, he was neatly groomed, 
appropriately dressed, polite, and friendly.  His speech was 
of a normal rate, volume, and tone.  His responses were 
slightly slow but within normal limits.  His thought process 
was logical, coherent, and goal-directed, without looseness 
of association, circumstantiality, tangentiality, pressured 
speech, or flight of ideas.  His mood was mildly depressed; 
and his affect was appropriate.  He was free of suicidal and 
homicidal ideas, delusions, and hallucinations.  He was 
oriented to time, place, person, and situation.  His recent 
memory was slightly impaired and his remote memory was 
intact.  His intelligence was average; and his insight and 
judgment were fair.  Initially, he denied he had any 
difficulty interacting with people.  Then, he admitted he had 
difficulty interacting with people because of his hearing 
problems.  He said he had an exaggerated startle response.  
The diagnoses included a depressive disorder (not otherwise 
specified), and PTSD (of delayed onset).  The GAF score was 
70 and it was noted that he had some mild symptoms such as a 
depressed mood, mild insomnia, and an occasional startle 
response.  It was noted that the veteran appeared to have 
PTSD although it seemed to have recently improved.  PTSD was 
noted as not having impaired his capacity to work over the 
years. 

By a March 1999 RO decision, service connection for PTSD was 
granted and a 10 percent rating was assigned, effective from 
December 31, 1998. 

An August 1999 VA medical record reflects that the veteran 
complained of insomnia and nightmares.  He related that he 
avoided talking to others unless he had to.  He said he used 
to be bothered by crowds, but now tried to ignore people when 
he went to public places.  He said he had difficulty 
concentrating.  He said he was unable to tolerate sudden and 
loud noises, and sometimes jumped when exposed to such.  On 
mental status examination, he was appropriately clothed.  He 
was cooperative.  His speech was goal-directed, but slow.  He 
denied hearing voices.  He said he had visual hallucinations 
for a while until his medication for Parkinson's disease was 
decreased.  He said he still saw shadows sometimes.  He was 
not actively delusional or psychotic.  His mood was mildly 
depressed.  He denied suicidal or homicidal ideation.  He was 
oriented to person, time, place and situation.  His memory 
was grossly intact.  His insight and judgment were not 
impaired.  The diagnoses were chronic PTSD and recurrent 
major depressive disorder.  The GAF score was 50.  Treatment 
included an increase in medication. 

A December 1999 VA medical record shows that the veteran 
reported having intermittent nightmares, flashbacks, and 
intrusive thoughts about his POW experiences.  He said he had 
not gone to church for the past several years because he 
could not stand crowds as they made him nervous.  He said he 
avoided most restaurants.  He said he had difficulty 
concentrating, which was frustrating.  He reported having 
decreased energy.  He said he used to belong to several 
organizations but was no longer involved.  On mental status 
evaluation, he was appropriately clothed, and was not 
delusional or psychotic.  His speech was slow but coherent 
and logical.  He was not suicidal or homicidal.  His mood was 
mildly depressed.  His affect was constricted.  He was 
oriented to time, place, person, and situation.  His insight 
and judgment were not impaired.  The diagnoses were chronic 
PTSD and a recurrent major depressive disorder.  The GAF 
score was 50. 

By a February 2000 RO decision, the veteran's rating for PTSD 
was increased from 10 to 50 percent, effective from December 
31, 1998.

An April 2000 VA medical record reflects that the veteran 
reported having intermittent sleep problems and intrusive 
thoughts, and said he startled easily.  He related he avoided 
crowds as much as possible.  The examiner noted that the 
veteran appeared to be involved in a limited amount of 
activities outside the home aside from grocery shopping.  He 
also said he occasionally accompanied his wife to the mall 
but did not feel comfortable or like being there.  He said he 
attended POW group therapy, on a monthly basis.  On mental 
status evaluation, he was casually dressed and appeared 
somewhat sluggish.  His speech was slow.  He was not 
delusional or psychotic; his mood was mildly depressed; and 
his affect was constricted.  There was no evidence of 
suicidal or homicidal ideation.  He was oriented to time, 
person, place, and circumstance.  His judgment was not 
impaired.  The diagnosis was chronic PTSD.  The GAF score was 
45. 

II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999), the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is to be assigned 
for PTSD when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment due to such symptoms as a gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In the instant case, the veteran is currently in his 80s, and 
is unemployed.  He previously worked as an insurance adjuster 
but has been retired for many years.  He resides with his 
wife, of over four decades.  The record shows that he keeps 
busy, driving his wife to and from work.  He also says he 
grocery shops, does housework, and sometimes cooks.  During a 
February 1999 VA examination, he reported that he used to be 
active in the National Guard and American Legion but now 
lived a fairly secluded life.  An August 1999 VA medical 
record reflects that he avoided talking to others unless he 
had to.  In December 1999, he reported during VA treatment, 
that he had not gone to church for the past several years 
because he could not stand crowds as they made him nervous.  
He indicated he avoided most restaurants.  In an April 2000 
VA medical record, an examiner concluded that the veteran was 
involved in a limited amount of activities outside the home.  

With respect to his mental status findings, it is noted that 
examinations in 1999 and 2000 reflect that the veteran has a 
depressed mood, a constricted affect, and memory impairment. 
Additionally, it is notable that his GAF score has been 
recorded as 50, and more recently as 45.  The GAF is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), a GAF score between 50-
41 represents "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., pp. 46-47 (1994). 

Admittedly, the clinical findings on file are not entirely 
supportive of a 70 percent under the new criteria.  However, 
it is also pointed out that the veteran need not meet each 
and every aspect of the rating criteria, rather, findings 
need only be sufficiently characteristic to assess the level 
of impairment of the veteran's service-connected disability.  
38 C.F.R. § 4.21.  Consequently, given the veteran's low GAF 
score, his depressed mood, constricted affect, and his memory 
impairment, it is concluded that an increased rating, to 70 
percent rating, is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The next question is whether the veteran meets the criteria 
for a 100 percent rating.  The evidence fails to show the 
veteran has the typical symptoms listed for a 100 percent 
rating, nor does the evidence otherwise show total 
occupational and social impairment from PTSD; rather, it 
appears that his non-service-connected disorders (including 
hearing loss) and his age have rendered him unable to work.  
Additionally, it is noted that he appears to have a good 
relationship with his wife.  Thus, the requirements for a 100 
percent rating are not met.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

In sum, the veteran is entitled to no more than a 70 percent 
rating for PTSD.  The preponderance of the evidence is 
against an even higher rating of 100 percent for the 
condition; thus, the benefit-of-the-doubt rule does not apply 
to that aspect of the claim, and a 100 percent rating is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Consideration of whether the veteran 
is entitled to a "staged" rating for PTSD as prescribed by 
the Court in Fenderson v. West, 12 Vet. App. 119 (1999), has 
been made.  The veteran's service-connected PTSD is shown to 
have warranted the assignment of a 70 percent rating during 
the entire course of this appeal.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating, to 70 percent, for PTSD is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

